DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
There is a requirement for a species election.
Claim 10 is generic to the following disclosed patentably distinct species of the compound administered in the claimed method:
1. Unmodified endomorphin-2;
2. An endomorphin-2 tetrapeptide derivatives of formula (I) in which the acyl radical of R1 is not a known active agent; these including numerous diverse moieties (species) including fatty acid moieites, acetyl, and benzoyl; 
3. An endomorphin-2 tetrapeptide derivatives of formula (I) in which the acyl radical of R1 is a known active agent, such as aspirin or ibuprofen.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
1. An exhaustive search would be required to search the three different categories of compounds; it would be necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, including very different structures that do not share a reasonable common core.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Ming He on 10/13/2020 a provisional election was made without traverse to prosecute the invention of the following species:
1. SEQ ID NO:124 for the particular species of the genus encompassed by claim 10;
2. Arthritis for the particular disease, disorder or condition; and
3. Topically for the particular mode of administration.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Notwithstanding Applicant’s telephonic election of species of SEQ ID NO:124, the 1/20/2021 amendments to claims remove this species from the claimed subject matter.  On page 7 of the 1/20/2021 Remarks Applicant affirms the provisional election of Group 3, where R1 is a known active agent such as aspirin or ibuprofen, without traversal, together with SEQ ID NO:124 “as an example of the [sic] for the particular species of the genus encompassed by claim 10” as well as arthritis for the particular disease, disorder or condition, and on page 8 topically for the particular mode of administration.
Thereafter on page 8 Applicant further states:

    PNG
    media_image1.png
    133
    798
    media_image1.png
    Greyscale

This “for example” and “may be” language, the latter clearly optional, does not rise to be a second species election, particularly after explicitly electing without traversal Group 3, where R1 is a known active agent, such as aspirin or ibuprofen. It is the Examiner’s understanding that Pg, pyroglutamyl, a natural amino acid derivative, see 5-oxoproline from ChEBI, and Garden et al., J. Neurochem., Vol. 72, No. 2, 1999 first paragraph of page 676, copies provided, is not an active agent in the same class as aspirin or ibuprofen, so this copied paragraph is not given weight as a clear and specific election of a further species.

The Examiner has extended the examination beyond the eliminated-by-amendment previously elected species corresponding to SEQ ID NO:124 to another species in the same Group 3 above, namely ibuprofen attached at the N-terminus to amidated endorphin-2, corresponding to SEQ ID NO:220, and as above retains the election of species regarding arthritis for the particular disease, disorder or condition, and topical administration.

Claim Status
Claims 10-19 are pending. 
Claims 1-9 are cancelled.
Claim 16 is withdrawn.
Claims 10-15 and 17-19 have been examined.
Claims 10-15 and 17-19 are rejected.

Priority
The instant application was filed on 7/9/2020 and is a Divisional application of Non-provisional Application No. 16313192 which was filed on 12/26/2018, now abandoned, which is a national stage entry of PCT/US17/39218, International Filing Date: 06/26/2017 and which claims priority to earlier filed Provisional Application No. 62428283, filed 11/30/2016.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed Provisional application, Application No. 62428283, filed 11/30/2016, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The claims recite a formula (I) 

Claim Objections
Claim 17 is objected to because of the following informalities: in line 2 “H” should be deleted because this is not an acyl radical based on ordinary and customary meaning of acyl.  Appropriate correction and/or argument is required, the latter for instance if Applicant is to argue that Applicant is his/her own lexicographer.

Claim Rejections - 35 USC § 102
Response to Arguments
Applicant’s arguments, see page 8, filed 1/20/2021, and claim amendments, with respect to the rejection(s) of claim(s) 1-15 and 17-19 under 35 USC 102 as anticipated by US 2006/0166901 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made over US 2006/0166901 in view of Borck as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0166901, inventors Yu and Van Scott, published 7/27/2006 (‘901) in view of What Medication Do You Take When You’re Under the Weather?, Noel C. Borck, online article published December 2014 at www.lhsfna.org, 2 pages (Borck), as evidenced by Webmd brief description of acyclovir, Excerpt captured from Google date-limited search on 3/30/21, citation dated 11/2/2013 (Webmd) .
Claim 10 is directed to a method of treating pain in a human subject in need thereof, the method comprising administering to the human subject a composition comprising a therapeutically effective amount of endomorphin-2 or a tetrapeptide derivative thereof of formula (I):
R1 -Tyr-Pro-Phe-Phe-R2 formula (I)
or a pharmaceutically acceptable salt thereof, and optionally a pharmaceutically or cosmetically acceptable carrier, wherein R1 is an acyl radical having up to 29 carbon atoms; R2 is NHR3 or NHNHR4, or alternatively the carboxy terminus -COR2 is CN; R3 is H, OH, an alkyl, aralkyl or aryl radical having up to 9 carbon atoms; and R4 is H, an alkyl, aralkyl, aryl or acyl radical having up to 9 carbon atoms, with the proviso that R1 is not Ab, wherein Ab is 2-acetoxybenzoyl.
As indicated above the earlier elected species is now disclaimed and the Examiner has expanded the search to wherein R1 is Ip, ibuprofen.

Regarding claim 10, the ‘901 teaches compositions and methods of treatment using compositions that include at least one O-acetylsalicyl derivative, Abstract.  The methods of using the compositions include treatment to alleviate or improve pain, thus treating pain, see paragraphs 2, 14 and elsewhere including the examples, by, per paragraph 8, “administering to a subject in need thereof, a therapeutically effective amount of a composition comprising at least one O-acetylsalicyl derivative and a pharmaceutically acceptable excipient or vehicle.” Humans are the intended subjects as evidenced by paragraphs 51, 54, and also 52, listing conditions that are typically treated in human rather than non-human subjects, and the examples that refer to a male subject of a particular age.
The ‘901 teaches a chemical identical to the previously elected SEQ ID NO:124, and this is identified in the ‘906 as “N-(O-acetylsalicyl)-endorphin 2 (Tyr-Pro-Phe-Phe-NH2)” as in paragraphs 37 and claim 14.  In the ‘901 this is referred to as endorphin 2 instead of the more conventional endomorphin-2.
The ‘901 also teaches ibuprofen in a long list of additional agents as an additional agent that can supplement the earlier claimed O-acetylsalicyl derivative and a pharmaceutically acceptable excipient or vehicle, see claims 1, 21, and 22.  The Examiner additionally notes that in the long list of additional agents are many compounds of questionable legal and therapeutic benefit when provided for treating arthritis pain, such as cocaine (not legal), acyclovir (used to treat infections caused by certain types of viruses, such as herpes simplex, chickenpox and shingles, as evidenced Webmd, or bacitracin, an antibiotic compound.  Accordingly, when considering which among this long list of compounds would safely and effectively treat arthritis pain – the ‘906 explicitly focusing on this, see for example paragraphs 10, 12 and 17, many of these compounds would reasonably be eliminated from selection by one of ordinary skill in the art.  
The ‘901 also teaches topically administering, including to treat pain, see paragraph 2 in particular, and also paragraphs 8, 12, 41, 46, 47, 49, 51 – specifically reciting administering to a human 
Thus, the ‘901 teaches numerous compounds and combinations including ibuprofen as an additional agent, teaches among uses its compounds and combinations to treat arthritis pain, teaches topical administration, and teaches aspirin linked to the N-terminus of endorphin-2, this amidated at the C-terminus so consistent with the C-terminal amidation of instant SEQ ID NO:220, but does not teach ibuprofen similarly linked to endorphin-2 at the N-terminus of endorphin-2. 
Borck, first page, fourth paragraph, first broadly teaches that acetaminophen and other non-steroidal anti-inflammatory drugs (NSAIDs) are not interchangeable, that some such drugs are more effective depending on the source of pain (and other medications and factors, e.g., a hangover).
However, in light of this broad non-interchangeable teaching, Borck continues in paragraph 6 on page 1 that “… aspirin, ibuprofen and naproxen – are effective against arthritis pain, muscle strains and sprains and other minor aches.” Borck, page 2 first two paragraphs, also teaches that aspirin interacts with blood thinners, vitamin E and certain dietary supplements, whereas ibuprofen is a little stronger than aspirin and has milder blood thinning effects compared to aspirin.
Thus, one of ordinary skill in the art would reasonably understand that although not all NSAIDs are interchangeable, to treat arthritis pain aspirin, ibuprofen and naproxen, a short list of three, are interchangeable, and that ibuprofen affords at least two advantages over aspirin: it is a little stronger than aspirin and has milder blood thinning effects.
Accordingly, given that Borck explicitly teaches only three NSAIDs for treating arthritis pain, and teaches advantages of ibuprofen, one of those three, over aspirin, another of those three, one skilled in the art would have been motivated to substitute ibuprofen for aspirin when considering improving the formulation and compounding according to the ‘906, that is, to substitute ibuprofen for aspirin when forming a compound that comprises endorphin-2, to yield N-ibuprofen-endorphin-2-NH2 instead of N-(O-acetylsalicyl)-endorphin 2 (Tyr-Pro-Phe-Phe-NH2).
There would have been a reasonable expectation of success given the more favorable aspects of ibuprofen over aspirin as taught by Borck.
Therefore, claim 10 would have been obvious.

Regarding claims 12 and 13, ‘906 teaches osteoarthritis and rheumatoid arthritis among the conditions subject to treatment to reduce pain by using O-acetylsalicyl derivatives of the embodiments of the application, see paragraphs 14 and 17, claims 12 and 13 also would have been obvious.
Regarding claim 14, ‘906 lists nested ranges of compositions comprising one or more O-acetylsalicyl derivative of the embodiments, the widest from 0.01 to 99.9%, the from about 0.1% to about 50%, and a more preferred range of about 0.5% to about 25%, by weight. Because the range of about 0.1% to about 50% disclosed the claimed range with sufficient specificity, particularly when also considering the broader range extends to 99.9% and is in the same reference, claim 14 would have been obvious.  The Examiner also notes that in many examples, such as Examples 1-9, however using different embodiment compounds other than the elected compound, the weight percent of the embodiment compound falls within claim 14’s open ended range of at least 0.2% by weight or volume.
Regarding claim 15, ‘906 clearly teaches topical administration, including to treat pain, see paragraph 2 in particular, and also paragraphs 8, 12, 41, 46, 47, 49, 51 – specifically reciting administering to a human subject, 52 and claims 1, 14 and 18 (and also numerous examples that topically administer various compounds). Accordingly, claim 15 would have been obvious.
Regarding claims 17-19, because claim 17 depends from claim 10 and lists among R1 alternatives Ip, identified as ibuprofen radical, this when combined with the formula (I) tetrapeptide endomorphin-2 resulting in SEQ ID NO:220 when R2 is NH2 (as it commonly is in the ‘906) and claims 18 and 19 also depend from claim 10 and list various compounds including the compound identified as SEQ ID NO:220, claim 17-19 would have been obvious based on the same teachings and rationales applied to claim 10.

CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658